DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In Figure 12, reference character 16 is not directed to the opening in the side wall 15 as the specification indicates (see page 14, line 23 and page 15, lines 10, 11 and 15); and
Reference character 1203 (see page 16, line 20) is not present in any of the drawings.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: 
On page 5, line 16 (of the substitute specification), “application” should be “storage”;
On page 14, line 21 (of the substitute specification), “D2” should be “D1”;
On page 15, line 2 (of the substitute specification), D1 should be D2;
Reference character 9 is referred to as the “hole in the storage chamber” (see page 9, lines 15 and 17), the “hole (in the) metallic surface flat top of the cylindrical handle” (see page 10, lines 8-9), the “hole in the application top” (see page 10, line 9) and the “hole in the brush head” (see page 13, line 21).  Clarification has to which element reference character 9 is referring is needed;
Reference character 44 (see Figures 10 and 11) is not present in the drawings.
Appropriate correction is required.

Claim Objections
Claims 1 and 13 is objected to because of the following informalities:  
In regard to claim 11, on line 4, “the contains” should be “that contains”. 
In regard to claim 13, on line 4, “the contains” should be “that contains”. 
            Appropriate correction is required. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the coned tip aperture” (see lines 9-10 and 15) and “the treaded outer section” (see line 11) has not been defined.
In regard to claim 3, an antecedent basis for “the spike” (see line 1) and “the coned tip aperture” (see line 2) has not been defined.
In regard to claim 4, an antecedent basis for “the spike” (see lines 1 and 2) has not been defined.
In regard to claim 5, an antecedent basis for “the spike” (see line 1) and “the coned tip aperture” has not been defined.
In regard to claim 7, and antecedent basis for “the coned tip aperture” (see lines 1 and 3-4) has not been defined.
In regard to claim 8, an antecedent basis for “the coned tip aperture” (see lines 4-5) has not been defined.
In regard to claim 15, an antecedent basis for “the spike” (see line 1) has not been defined.


In regard to claim 16, an antecedent basis for “the spike” (see lines 1 and 2) has not been defined.
In regard to claim 17, an antecedent basis for “the spike” (see line 1) has not been defined.
In regard to claim 18, an antecedent basis for “the coned tip aperture” (see line 3) has not been defined.
In regard to claim 19, an antecedent basis for “the coned tip aperture” (see line 1) has not been defined.

Allowable Subject Matter
Claims 13, 14 and 20 allowed.
Claims 15-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
2/28/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754